Citation Nr: 1425336	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher evaluation for migraine headaches, currently rated as             30 percent disabling.

2. Entitlement to a higher evaluation for residuals, crush injury, left lower extremity/left ankle, currently rated as 20 percent disabling.

3. Entitlement to a higher evaluation for bilateral pes planus, currently rated as                30 percent disabling. 

4. Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequent RO decisions              in the interim increased to 30 percent the evaluation for bilateral pes planus, and   20 percent the evaluation for residuals of injury to the left lower extremity.                    A January 2014 videoconference hearing was held before the undersigned   Veterans Law Judge.

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has very frequent prostrating and prolonged attacks of migraine headache pain and misses three to four days of month of work.

2.  The Veteran's left ankle disorder is not manifested by ankylosis.

3.  The Veteran's pes planus is pronounced. 


CONCLUSIONS OF LAW

1. The criteria are met for an evaluation of 50 percent for migraine headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8100 (2013).

2. The criteria are not met for an evaluation in excess of 20 percent for residuals, crush injury, left lower extremity/left ankle.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5271 (2013).

3. The criteria are met for an evaluation of 50 percent for pes planus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2013).

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been apprised of each element of satisfactory VCAA notice through November 2009 correspondence, which also preceded issuance of the rating decisions on appeal, and therefore was timely.  Moreover, all measures            have been undertaken to assist the Veteran with development of this matter, including providing a series of VA Compensation and Pension examinations.      The Veteran also testified at a Board videoconference hearing in January 2014, during which he received proper assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication of any further pertinent evidence or information that has not already been obtained.  In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Increased Rating for Migraines

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines with infrequent attacks warrant a 0 percent (i.e., noncompensable) rating.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a                        50 percent rating.

By December 2009 correspondence, the Veteran alleged having experienced migraines at least twice a week that lasted for three days, describing the headaches as prolonged attacks which caused him to lose days from work and economic inadaptability to take care of his household bills.  According to the Veteran, his sick leave use and leave without pay was causing financial resources to be limited.

On VA Compensation and Pension examination of December 2009, the Veteran reported that headaches began with a visual sensation and progressed to light sensitivity, extreme nausea and pounding generalized headache.  He reported that headaches were generally prostrating and that he was unable to perform the activities of daily living during the headache.  The diagnosis was migraine with aura occurring at least once each week.  

On re-examination of July 2010, the Veteran described headaches in the right frontal area, constant, sometimes associated with numbness on the left side of the body.  There were some attendant visual problems.  The pain was sharp and associated with nausea, vomiting, photophobia and phonophobia.  Light and stress were triggers.  He had to go into a dark, quiet room to get some relief.  He would get these moderate to severe headaches every eight to nine days, and they would last from a half day to three days at times.  At to functional impairment, the Veteran worked as an investigator (for a state agency) and when he got a headache it affected his driving, as he had to pull over and rest.  He was afraid to lose his job or be assigned to desk duty.  The diagnosis was migraine headaches.

On general medical examination of January 2011, the Veteran described headaches with numbness on the left side with severe pain with visual disturbance, but no vomiting, phonophobia or nausea.  He stated he was not able to perform normal activities and when driving while working at times had to pull over.  Headaches were a frequency one to two times per week and would last two to three days.  

On re-examination of July 2013, the Veteran described headaches beginning with vision disturbance followed by numbness in the left face, arm and hand followed by a pounding headache, light and sound sensitivity and nausea, that all persisted for  as long as a full day.  The Veteran's treatment plan included medication.  Symptoms were noted of constant head pain, pulsating or throbbing head pain, pain on both sides of the head, pain worsening with physical activity, nausea, sensitivity to light and sound, and sensory changes.  There were characteristic prostrating attacks of migraine head pain, occurring more frequently than once per month.  The examiner stated that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  As to the extent of impact upon the ability to work, the Veteran's headache condition caused him to be prostrate for one to three days with a migraine attack twice a month.  He estimated that he lost about three to four days a month from work due to a headache.  It was noted by the examiner that no attempt had been made to prophylactically treat his migraine.

Having reviewed the foregoing, the Board finds that a 50 percent rating for the Veteran's migraine headaches is warranted.  The July 2013 VA examiner stated that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain, as contemplated for a 50 percent rating under 8100.  This finding is consistent with the Veteran's complaints throughout the appellate period.  As the Veteran is employed full time, his headaches do not appear to be productive of severe economic inadaptability.  However, he does miss about three to four days of work a month due to his headaches.  Therefore, the Board finds that the criteria for a 50 percent rating are more nearly approximated.  38 C.F.R. § 4.7.  This is the highest rating available under DC 8100.

Increased Rating for Left Lower Extremity Condition

The Veteran's residuals, crush injury, left lower extremity / left ankle is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of the ankle.  Under that diagnostic code, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.

The terms "moderate" and "marked" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 . 

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a , Plate II.

Given that the Veteran is already in receipt of the maximum 20 percent evaluation for his service-connected left ankle condition, under Diagnostic Code 5271,                  no higher rating is assignable under that code as a matter of law.  Nor does the Veteran manifest  left ankle joint ankylosis, or substantially similar condition based on near total limitation of motion, as would otherwise permit assignment of any rating beyond  20 percent pursuant to Diagnostic Code 5270.  The absence of joint ankylosis is confirmed through VA Compensation and Pension examinations dated from December 2009, July 2010, January 2011, and July 2013.  

As the Veteran was assigned the maximum disability rating available during the entire appellate period, based on symptomatology that includes limitation of motion of the ankle, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).  There was no indication of ankylosis of the left ankle; as such, a higher rating under DC 5270 is not warranted.  Therefore, under provisions of the rating schedule, no higher disability evaluation is warranted.

Increased Rating for Bilateral Pes Planus

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 pertain to the evaluation of pes planus.

Under Diagnostic Code 5276, a noncompensable (0 percent) rating corresponds           to mild pes planus, with symptoms relieved by built-up shoe or arch support.                     A 10 percent rating is assigned for moderate pes planus, with weight-bearing line over or medial to great toe.  A 30 percent rating is warranted for severe bilateral   pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276.

On VA examination of December 2009, the Veteran complained of bilateral foot pain on a daily basis, worse in the morning, at worst level 10 out of 10.  He had been given shoe inserts, but these he said provided no significant improvement.    He had never had surgery or injections on his feet, but had undergone physical therapy and took ibuprofen and other over-the-counter anti-inflammatory medications on a daily basis, which provided mild to moderate improvement of    his symptoms.  The Veteran remained employed full-time, and for the most part could still do his job appropriately although there were occasions when he felt his productivity was affected because he could not ambulate normally due to the pain (including that affecting the left ankle, as well as feet).  Upon examination of the bilateral feet, there were no corns, calluses or edema, although he did have significant loss of his foot arch while sitting as well as diffuse tenderness to palpation of the Achilles.  The Achilles were slightly malaligned due to the ankle pronation.  There was no painful motion in his toes and no restricted motion or tenderness other than that mentioned.  X-rays showed hallux valgus on the right foot, and on the left foot, some spurring between the articulation of the navicular and teniform bone which had progressed since the last x-ray in 2003.  The diagnosis was left foot and ankle crush injury; bilateral pes planus with ankle pronation; degenerative joint disease of the left foot; and right great toe hallux valgus.  

VA outpatient records include a June 2010 VA physical therapy consult for evaluation of the feet, for reported bilateral heel pain and continued plantar fasciitis.  The Veteran's unsuccessful attempt at using foot orthotics is documented.  The assessment provided was "chronic bilateral foot pain, refractory to multiple insert attempts; moderate pes planus, bilateral, left hallux limitus; may benefit from modalities trial, stretching, possibly arch supports at night."

VA re-examination of July 2010 indicated reported constant moderate 6 out of 10 pain in both feet.  Treatment included orthotics with poor response and cortisone injections.  He had had no surgery, but the podiatrist was contemplating surgery. Other treatment included the cortisone shots with limited effect once a week.        He also used a cane, and he soaked his feet in Epsom salt with poor response.      The Veteran had flare-up pain every day in both feet that was severe at 10 out of 10 and would last all day.  His standing was affected in the morning and he had constant instant flare-ups on rising.  On examination of the feet, the skin was free of corns, calluses, or edema, and there was bilaterally severe flat feet with pain on manipulation of both Achilles at midline.  There was no painful motion or restrictive motion, but there was tenderness at the attachment side of the plantar fascia, and there was also lateral foot swelling with abnormal weight-bearing, antalgic with a cane, without weakness or instability.  There were bilateral hallux valgus deformities at 20 degrees on the first metacarpophalangeal joints.                   The diagnosis was degenerative joint disease of the left foot that has progressed since 2003; bilateral pes planus; bilateral plantar fasciitis; bilateral hallux valgus deformities.  

VA general medical examination of January 2011 indicates constant severe bilateral foot pain of 7 out of 10.  The Veteran used orthotics with poor response.  Surgery had been discussed and was pending, and he intermittently received cortisone injections, but with relief only for two months at a time.  He would have a severe flare-up of pain every day that was 10 out of 10 in both feet.

On VA examination of July 2013, with regard to pes planus, the Veteran indicated that he did not have much pain in his feet, it was mostly in his ankles.  As to symptoms, there was no pain on use of the feet, though there was pain on manipulation of the feet.  There was no indication of swelling, characteristic calluses, extreme tenderness of the plantar surface of one or both feet, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity of the foot, marked pronation of the foot, weight-bearing line falling over or medial to the great toe, lower extremity deformity other than pes planus causing alteration of the weight-bearing line, inward bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles' tendon.  Those symptoms that were present were not relieved by arch supports.  The arches did fall upon weight bearing.  There was sufficient remaining function of the lower extremities such that existing disability was not equivalent to amputation with prosthesis.  There was no degenerative or traumatic arthritis documented.  The Veteran's flatfoot condition impacted his ability to work, in that his occupation involved frequent travel, and he had limitations in driving and walking once outside of the vehicle thereafter.

The Board finds that a 50 percent rating is warranted for pes planus under DC 5276.  In sum,  on VA examination in December 2009 it was noted that the Veteran had been given shoe inserts, but they provided no significant improvement.  There was diffuse tenderness to palpation of the Achilles and the Achilles were slightly malaligned due to ankle pronation.  The Veteran's unsuccessful attempt at using foot orthotics is documented in his VA outpatient records.  VA examination in July 2010 revealed pain on manipulation of both Achilles at midline.  VA general medical examination of January 2011 indicated constant severe bilateral foot pain.  Given the character and severity of the Veteran's foot symptoms, which are not improved by orthopedic appliances, the Board finds that the criteria for a 50 percent rating are more nearly approximated.  This is the highest rating available under DC 5276.

Conclusion

The Board has considered whether the claims should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected migraine headaches, left ankle, or foot disabilities are inadequate.  The symptoms associated with these service-connected disorders are not shown to cause any impairment that is not already contemplated by the rating criteria.  Whether comprised of measurement of economic adaptability, limitation of motion (with or without ankylosis), or simply overall severity, the rating criteria fairly accounts for each manifestation of symptomatology described.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

A 50 percent evaluation for migraine headaches is granted.

A higher evaluation for residuals, crush injury, left lower extremity/left ankle, currently rated as 20 percent disabling, is denied.

A 50 percent evaluation for pes planus is granted.



REMAND

Regarding the claim for increased rating for PTSD, the Veteran has identified outstanding Vet Center records which must be acquired.  As the case must be remanded for records, an updated VA examination should also be conducted.

Accordingly, this claim is REMANDED for the following action:

1. Obtain the Veteran's complete treatment records from the Columbia, South Carolina, Vet Center.

2.  Obtain the Veteran's complete treatment records from the Dorn VA Medical Center (VAMC), dated since July 2013.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD with depression. The examiner must conduct a detailed mental status examination.  Please specifically comment upon whether the Veteran manifests total occupational and social impairment due to PTSD.

The examiner should assign a Global Assessment of Functioning score for the Veteran's PTSD with depression consistent with the DSM-IV-R and explain  the significance of the score.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, readjudicate the claim on appeal for increased rating for PTSD.  If the benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


